Case 3:19-cv-01537-BEN-JLB Document 34 Filed 01/24/20 PageID.4332 Page 1 of 4



 1   MATTHEW E. SLOAN (SBN 165165)
     matthew.sloan@probonolaw.com
 2   MATTHEW J. TAKO (SBN 307013)
     matthew.tako@probonolaw.com
 3   RAZA RASHEED (SBN 306722)
     raza.rasheed@probonolaw.com
 4   AGNES N. ANIOL (SBN 324467)
     agnes.aniol@probonolaw.com
 5   300 South Grand Avenue, Suite 3400
     Los Angeles, California 90071-3144
 6   Telephone: (213) 687-5000
     Facsimile: (213) 687-5600
 7
     Attorneys for Amicus Curiae
 8   Everytown for Gun Safety Support
     Fund
 9
10                       UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
13                                         )
     JAMES MILLER, et al.,                 )   CASE NO.: 3:19-cv-01537-BEN-
14                                         )   JLB
                             Plaintiffs,   )
15                                         )   UNOPPOSED MOTION BY
                 v.                        )   EVERYTOWN FOR GUN SAFETY
16                                         )   SUPPORT FUND FOR LEAVE TO
     XAVIER BECERRA, in his official       )   FILE AMICUS CURIAE BRIEF IN
17   capacity as Attorney General of the   )   SUPPORT OF DEFENDANTS’
     State of California, et al.,          )   OPPOSITION TO PLAINTIFFS’
18                                         )   MOTION FOR PRELIMINARY
                             Defendants.   )   INJUNCTION
19                                         )
                                           )   Hearing Date:     February 6, 2020
20                                         )   Hearing Time:     2:00 p.m.
                                           )   Courtroom:        5A, 5th Floor
21                                         )   Judge:            Hon. Roger T.
                                           )                     Benitez
22
23
24
25
26
27
28

      UNOPPOSED MOTION BY EVERYTOWN FOR GUN SAFETY SUPPORT FUND FOR LEAVE TO FILE
                                 AMICUS CURIAE BRIEF
Case 3:19-cv-01537-BEN-JLB Document 34 Filed 01/24/20 PageID.4333 Page 2 of 4



 1        Everytown for Gun Safety Support Fund (“Everytown”) respectfully moves
 2 for leave to file an amicus curiae brief in the above-captioned matter. Plaintiffs and
 3 Defendant have been notified of Everytown’s request to file an amicus curiae brief,
 4 and all parties consent to Everytown’s request, which is being filed one day after
 5 Defendants filed their Opposition to Plaintiffs’ Motion for Preliminary Injunction
 6 and prior to the Plaintiffs’ January 30, 2020 filing deadline for their Reply Brief to
 7 Defendant’s Opposition.
 8        Everytown is the education, research, and litigation arm of Everytown for Gun
 9 Safety, the nation’s largest gun-violence-prevention organization. Everytown has
10 nearly six million supporters across all fifty states, including tens of thousands in
11 California. Everytown for Gun Safety was founded in 2014 as the combined effort
12 of Mayors Against Illegal Guns, a national, bipartisan coalition of mayors combating
13 illegal guns and gun trafficking, and Moms Demand Action for Gun Sense in
14 America, an organization formed after twenty children and six adults were murdered
15 by a gunman with an AR-15 rifle—a weapon regulated by the law challenged here—
16 in an elementary school in Newtown, Connecticut. The mayors of more than fifty
17 California cities are members of Mayors Against Illegal Guns. Everytown also
18 includes a large network of gun-violence survivors who are empowered to share their
19 stories and advocate for responsible gun laws.
20        The Ninth Circuit and California District Courts have “broad discretion to
21 appoint amici curiae.” Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)
22 abrogated on other grounds by Rainwater v. McGinness, 559 F. App’x 635, 635 (9th
23 Cir. 2014); see also Duronslet v. Cty. of Los Angeles, No. 2:16-cv-08933-
24 ODW(PLAx), 2017 WL 5643144, *1 (C.D. Cal. Jan. 23, 2017). Courts “frequently
25 welcome amicus briefs from nonparties concerning legal issues that have potential
26 ramifications beyond the parties directly involved or if the amicus has unique
27 information or perspective that can help the court beyond the help that the lawyers
28 for the parties are able to provide.” Safari Club Int’l v. Harris, No. 2:14-cv-01856-

       UNOPPOSED MOTION BY EVERYTOWN FOR GUN SAFETY SUPPORT FUND FOR LEAVE TO FILE
                                  AMICUS CURIAE BRIEF
Case 3:19-cv-01537-BEN-JLB Document 34 Filed 01/24/20 PageID.4334 Page 3 of 4



 1 GEB-AC, 2015 WL 1255491, at *1 (E.D. Cal. Jan. 14, 2015) (citation omitted).
 2 “Even when a party is very well represented, an amicus may provide important
 3 assistance to the court.” Duronslet, at *1 (quoting Neonatology Assocs., P.A. v.
 4 C.I.R., 293 F.3d 128, 132 (3d Cir. 2002)). “The touchstone is whether the amicus is
 5 ‘helpful,’ and there is no requirement ‘that amici must be totally disinterested.’”
 6 Earth Island Inst. v. Nash., 2019 WL 6790682, at *1 (E.D. Cal. Dec. 12, 2019); see
 7 Funbus Sys., Inc. v. State of Cal. Pub. Utilities Comm’n, 801 F.2d 1120, 1125 (9th
 8 Cir. 1986) (“[T]here is no rule that amici must be totally disinterested,” and it is “a
 9 perfectly permissible role for an amicus” to “take a legal position and present legal
10 arguments in support of it.”).
11        Over the past several years, Everytown has devoted substantial resources to
12 researching historical firearms legislation that can provide this Court with important
13 context directly relevant to the California statute at issue, the Assault Weapons
14 Control Act (“AWCA”). Indeed, Everytown has drawn on its expertise to file briefs
15 in numerous Second Amendment cases, including challenges to the AWCA and
16 other assault weapon prohibitions, offering historical and doctrinal analysis that
17 might otherwise be overlooked. See, e.g., Rupp v. Becerra, No. 8:17-cv-00746-JLS-
18 JDE (C.D. Cal.); Wilson v. Cook Cty., No. 18-2686 (7th Cir.); Worman v. Healey,
19 No. 18-1545 (1st Cir.); Kolbe v. Hogan, No. 14-1945 (4th Cir.) (en banc).
20 Everytown has recently filed a Second Amendment amicus brief in this Court. See
21 Duncan v. Becerra, No. 3:17-cv-0107-BEN-JLB (S.D. Cal.). Several courts have
22 also cited and expressly relied on Everytown’s amicus briefs in deciding Second
23 Amendment and other gun cases. See Ass’n of N.J. Rifle & Pistol Clubs, Inc. v.
24 Attorney Gen. N.J., 910 F.3d 106, 112 n.8 (3d Cir. 2018); Rupp v. Becerra, 401 F.
25 Supp. 3d 978, 991-92 & n.11 (C.D. Cal. 2019), appeal docketed, No. 19-56004 (9th
26 Cir. Aug. 28, 2019); see also Rehaif v. United States, 139 S. Ct. 2191, 2210-11 &
27 nn.4, 7 (2019) (Alito, J., dissenting).
28
                                               2
       UNOPPOSED MOTION BY EVERYTOWN FOR GUN SAFETY SUPPORT FUND FOR LEAVE TO FILE
                                  AMICUS CURIAE BRIEF
Case 3:19-cv-01537-BEN-JLB Document 34 Filed 01/24/20 PageID.4335 Page 4 of 4



 1          Everytown’s proposed amicus brief in this case provides an account of the
 2 Anglo-American tradition of restricting possession of unacceptably dangerous
 3 weapons—a tradition that includes many early American laws. This includes
 4 approximately a century of restrictions enacted shortly after semi-automatic weapons
 5 capable of firing a large number of rounds without reloading became widely
 6 available in the commercial market. The brief also addresses why the “common use”
 7 test suggested by Plaintiffs is circular and should not persuade this Court. The brief
 8 provides further insight via Everytown’s own research on mass shootings and gun
 9 violence in America and other relevant social science and statistical evidence. And,
10 in addition, the brief specifically rebuts Plaintiffs’ arguments that the prohibited
11 assault weapons “are ideal for self-defense” or “especially fit for militia service.”
12 An appendix of selected, publicly available historical gun laws also accompanies the
13 brief.
14          Given the relevance of this history and research to the question before the
15 Court, Everytown respectfully requests that the Court grant leave to file the
16 accompanying amicus curiae brief in support of Defendant’s Opposition to
17 Plaintiffs’ Motion for Preliminary Injunction.
18 Dated: January 24, 2020             Respectfully submitted,
19
                                       By:    /s/ Matthew E. Sloan
20                                            Matthew E. Sloan
                                              Matthew J. Tako
21                                            Raza Rasheed
                                              Agnes N. Aniol
22
23                                            Attorneys for Amicus Curiae
                                              Everytown for Gun Safety Support
24                                            Fund
25
26
27
28
                                                3
       UNOPPOSED MOTION BY EVERYTOWN FOR GUN SAFETY SUPPORT FUND FOR LEAVE TO FILE
                                  AMICUS CURIAE BRIEF
